16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 30, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 11, 15 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baldwin et al (US 9,329,576; hereinafter Baldwin).
Regarding claim 1, Baldwin discloses an enclosure (20), comprising: a base (22) having a series of walls that cooperate to define an interior (see figure 1); a cover,(24) wherein the base (20) and cover (24) include a hinge arrangement (see figure 1; 74,72) that enables the cover (24) to the secured to the base (22) for movement between a closed position in which access to the interior of the base (22) is prevented and an open position that allows access to the interior of the base (22), wherein the 
	Regarding claim 2, Baldwin discloses the enclosure (20) of claim 1, wherein the base and the cover comprise an electrical enclosure (see figure 1; abstract).
	Regarding claim 8, Baldwin discloses the enclosure (20), wherein a timer mechanism (54) is adapted to be positioned within the interior of the base (see figure 12b), and further comprising a timer mechanism latch (bolts) that is engageabie with the base (22) and the timer mechanism so as to retain the timer mechanism within the interior of the base (see figure 12b).
	Regarding claim 10, Baldwin discloses an enclosure (20), comprising: a base (22) having a series of walls that cooperate to define an interior (see figure 1); and a cover (24), wherein the base (22) and cover (24) include a hinge arrangement (see figure 1; 72,74) that enables the cover (24) to be secured to the base (22) for movement between a closed position in which access to the interior of the base (22) is prevented and an open position that allows access to the interior of the base (22), wherein the hinge arrangement (72,74; see figure 1) enables the cover (24) to be hinged to either a first wall of the base or an opposite, second wall of the base (see figure 1).

	Regarding claim 15, Baldwin discloses a method of assembling an enclosure (20), comprising the acts of: providing a base (22) defining an interior and first and second spaced apart walls, wherein the first wall includes a series of first cover engagement openings and a first latch engagement structure (72;  see figure 1), and wherein the second wall includes a series of second cover engagement openings and a second latch engagement structure (72; see figure 1); providing a cover (24) having a series of spaced apart hinge tabs (80); and providing a latch (64); hingedly securing the cover (24) to either the first wall by engaging the hinge tabs (80) of the cover with the first cover engagement openings (see figure 1) or to the second wall by engaging the hinge tabs (80) of the cover with the second cover engagement openings (se figure 1); and securing the latch (64) to the second wall when the cover (24) is hingedly secured to the first wall by engaging the latch with the second latch engagement structure (see figure 1), or securing the latch to the first wall when the cover (22) is hingedly secured to the second wall by engaging the latch with the first latch engagement structure (see figure 2).
Regarding claim 18, Baldwin discloses the method of assembling an enclosure (20), wherein the first latch engagement structure (72,74; see figure 1) on the first wall comprises a first retainer opening  (see figure 5; defined by 74) and a first engagement slot (62) spaced from the first retainer opening, and the second latch engagement structure (74) on the second wall comprises a second retainer opening (see figure 2; .

Allowable Subject Matter
Claims  3-7, 9, 12-14, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 3-7, 9, 12-14, 16, 17 and 19 are:
Regarding claims 3, 4, 6 and 7, the prior art does not teach or fairly suggest in combination with the other claimed limitations the enclosure, wherein the hinge arrangement comprises a first set of slots on the first wall of the base and a second set of slots on the second wall of the base, in combination with a set of tabs on the cover, wherein the tabs are engageable with the first set of slots to hinge the cover to the first wall of the base and are engageable with the second set of slots to hinge the cover to the second wall the base.
Regarding claim 5, the prior art does not teach or fairly suggest in combination with the other claimed limitations the enclosure, wherein the latch member includes a retainer tab and an engagement tab, and wherein the first wall of the base includes a first retainer opening and a first engagement slot spaced therefrom and the second wall of the base includes a second retainer opening and a second engagement slot spaced therefrom, wherein the retainer tab of the latch member is received within the first retainer opening and the engagement tab is movable within the first engagement slot to a first engaged 
Regarding claim 9, the prior art does not teach or fairly suggest in combination with the other claimed limitations the enclosure, wherein the timer mechanism is positionable within the interior of the base in either a first orientation or a second orientation, and wherein the timer mechanism latch is engageable with the first wall of the base when the timer mechanism is in the first position and is engageable with the second wall of the base when the timer mechanism is in the second position.
Regarding claims 12-14, the prior art does not teach or fairly suggest in combination with the other claimed limitations the enclosure , wherein the hinge arrangement comprises a first set of slots on the first wall of the base and a second set of slots on the second wall of the base, in combination with a set of tabs on the cover, wherein the tabs are engageable with the first set of slots to hinge the cover to the first wall of the base and are engageable with the second set of slots to hinge the cover to the second wall the base.
Regarding claims 16-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein the hinge tabs have a T-shaped configuration and extend inwardly from a side wall defined by the cover, and wherein the act of engaging the hinge tabs of the cover with the cover engagement openings is carried out by inserting the hinge tabs through the cover engagement openings such that a stem of each hinge tab is positioned within the 
Regarding claims 19, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein the latch includes a retainer tab and an engagement tab, and wherein the act of securing the latch to the first wall is carried out by engaging the retainer tab within the first retainer opening and moving the engagement tab within the first engagement slot from an insertion position to an engaged position to secure the latch to the first wall, and wherein the act of securing the latch to the second wall is carried out by engaging the retainer tab within the second retainer opening and moving the engagement tab within the second engagement slot from an insertion position to an engaged position to secure the latch to the second wall.
These limitations are found in claims 3-7, 9, 12-14, 16, 17 and 19, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shotey et al (US 7,598,452) and  Wijaya (US 10,340,676)  disclose  an enclosure comprising a  cover.  

Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


February 23, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848